                      UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                                     No. 5:19-CR-04-1-BO

UNITED STATES OF AMERICA                      )
                                              )
               v.                             )               THIRD MOTION IN LIMINE
                                              )
RAUL AYALA JR.                                )

                     UNITED STATES THIRD MOTION IN LIMINE

       The United States of America, by and through the United States Attorney for

the Eastern District of North Carolina, hereby moves in limine to exclude:

       (1) Any reference to, or questions about, the prior convictions of one
           particular testifying victim witness;

       (2) Any reference to other portions of the interview of Raul Ayala not
           admitted at trial;

       (3) Any reference to or argument about the potential punishment or
           charging decision in this matter.

       The facts related to this motion are set forth in the United States’

previous response to the defendant’s motion in limine (doc. 42), and the United

States’ previous motion in limine (doc. 60). The United States will not repeat

those facts here.

       The United States has consulted with the defendant about this motion

and the defendant declined to consent to any of these propositions.

I.     The Court Should Exclude the Prior Convictions of the Testifying
       Victim Witness1 for Impeachment



1 The identity of the testifying witness is omitted from this document to preserve his anonymity
pursuant to 18 U.S.C. § 3509.


           Case 5:19-cr-00004-BO Document 87 Filed 04/22/21 Page 1 of 7
      The United States has disclosed to the defendant an NCIC report of the

Testifying Victim Witness’ (TVW) criminal history. The defendant appears to have

some previous convictions, but none are within the last fifteen years, and most are 20

years old or older. The defendant, to date, has provided no notice of his intent to use

any of these convictions for impeachment, and the United States will not guess. But

the United States nevertheless files this motion in limine out of an abundance of

caution to exclude all of these convictions in the absence of a disclosure of its intent

to use the convictions to impeach.

      Federal Rule of Evidence 609 governs admissibility of prior convictions for

impeachment of a witness:

            (a) In General. The following rules apply to attacking a
      witness’s character for truthfulness by evidence of a criminal conviction:
            (1) for a crime that, in the convicting jurisdiction, was punishable
      by death or by imprisonment for more than one year, the evidence:
            (A) must be admitted, subject to Rule 403, in a civil case or in a
      criminal case in which the witness is not a defendant; and
            (B) must be admitted in a criminal case in which the witness is a
      defendant, if the probative value of the evidence outweighs its
      prejudicial effect to that defendant; and
            (2) for any crime regardless of the punishment, the evidence must
      be admitted if the court can readily determine that establishing the
      elements of the crime required proving — or the witness’s admitting —
      a dishonest act or false statement.

             (b) Limit on Using the Evidence After 10 Years. This
      subdivision (b) applies if more than 10 years have passed since the
      witness’s conviction or release from confinement for it, whichever is
      later. Evidence of the conviction is admissible only if:
             (1) its probative value, supported by specific facts and
      circumstances, substantially outweighs its prejudicial effect; and
             (2) the proponent gives an adverse party reasonable written
      notice of the intent to use it so that the party has a fair opportunity to
      contest its use.


         Case 5:19-cr-00004-BO Document 87 Filed 04/22/21 Page 2 of 7
Id.

      Here, the defendant has failed to indicate any of TVW’s convictions that would

be admissible for impeachment. With respect to Fed. R. Evid. 609(a), the defendant

has failed to identify any conviction sustained within the last year, nor any conviction

sustained for a crime involving a “dishonest act.” The defendant has also failed to

provide notice, pursuant to Fed. R. Evid. 609(b), if its intent to use any convictions

that are older than 10 years. See United States v. Beahm, 664 F.2d 414, 417 (4th Cir.

1981) (holding that the Fourth Circuit has “made it crystalline that the District Court

was only to depart from the prohibition against the use for impeachment purposes of

convictions more than ten years old very rarely and only in exceptional

circumstances.”) Therefore, the United States moves to exclude all of the TVW’s

convictions for impeachment purposes. In the alternative, the United States requests

the Court to order the defendant not to ask the witness about any of these convictions

until a hearing can be held outside the presence of the jury.

II.   The Court Should Exclude Any Omitted Portions of the Defendant’s
      Interview, and any Reference to the Fact that the Interview was
      Edited.

      The defendant in this case made a recorded incriminating statement to police

that was approximately 52 minutes long. Largely for time purposes, the United

States has edited the statement from 52 minutes to about 20 minutes. The United

States has already provided the defendant the edited version of the interview. The

United States now moves to exclude the defendant from referencing any of the

omitted portions of the statement because, if offered by the defendant, they are self-




         Case 5:19-cr-00004-BO Document 87 Filed 04/22/21 Page 3 of 7
serving hearsay. The United States also moves the court to exclude any reference to

the fact that the interview was edited, which is the functional equivalent of arguing

to the jury that the omitted portions are self-exculpatory.

       Hearsay is an out-of-court statement offered to prove the truth of the matter

asserted. FRE 801(c). An “opposing party’s” statement is not hearsay, however, “if

offered against the opposing party.”     FRE 801(d)(2).       Therefore, a defendant’s

statements are only admissible if the government uses them against the defendant.

United States v. Wilkerson, 84 F.3d 692, 696 (4th Cir.1996) (holding that the Federal

Rules of Evidence do not provide for the admission of “self-serving, exculpatory

statements made by a party which are being sought for admission by that same

party.”); see also United States v. Chiles, 185 F. App'x 301, 304–05 (4th Cir. 2006)

(holding that the admission of some recordings by the government did not require the

court to admit other recordings that included the defendant’s self-serving hearsay).

In short, the defendant cannot offer his own statements into evidence because they

are hearsay if so offered.

       Here, the defendant’s statements during the video are admissible against the

defendant, but not by the defendant. Therefore, the United States moves the court

to exclude the defendant’s reference to statements that are omitted from the video.

The United States also moves to omit the defendant’s reference to the fact that the

interview has been omitted, which would be the functional equivalent of asserting

that the substance of the omitted portions were self-exculpatory.

III.   The Court Should Exclude Any Reference to the Government’s
       Charging Decision, Potential Punishment in this Case, or the
       Defendant’s Potential Mortality in Prison


         Case 5:19-cr-00004-BO Document 87 Filed 04/22/21 Page 4 of 7
      Any reference to the government’s decision to charge, for example, Production

of Child Pornography instead of other crimes, any potential sentence, to include the

15-year mandatory minimum that the defendant might face if convicted, or whether

the defendant might “die in prison” are plainly inadmissible.             United States v.

Meredith, 824 F.2d 1418, 1429 (4th Cir. 1987) (holding a prosecutor had improperly

referenced, in closing argument, that judge might sentence a defendant too leniently

if convicted of a lesser charge, noting that “unquestionably, comments such as those

the prosecutor made about the defendant's possible sentence, standing alone, are

improper and may warrant a reversal. The jury must reach its verdict without

considering possible sentences; a suggestion that a defendant may receive a light

sentence may make the jury willing to convict on weaker evidence than it would

otherwise require.”); E.g. United States v. Okolo, 998 F.2d 1011 (4th Cir. 1993)

(considering the jury instruction “the Court instructs you that punishment under this

is exclusively within the province of the Court and you should not consider [it] at all,”

but holding other jury instructions about the defendant not testifying problematic);

ELEVENTH CIRCUIT PATTERN JURY INSTRUCTIONS § B10.2 (“You must never consider

punishment in any way to decide whether the Defendant is guilty. If you find the

Defendant guilty, the punishment is for the Judge alone to decide later.”); United

States v. Cuong Gia Le, 316 F. Supp. 2d 330, 341 (E.D. Va. 2004) (“The jury will

certainly understand and be instructed that punishment for convicted noncapital co-

defendants    is   solely   a   matter   for   the   Court   and   that    the jury should




         Case 5:19-cr-00004-BO Document 87 Filed 04/22/21 Page 5 of 7
not consider their punishment in deciding the questions of guilt or innocence of any

such defendant.”)

      Here, when asked, defense counsel did not agree to forgo arguments about

punishment. Indeed, if the defendant argues that a potential sentence would be too

harsh, the United States certainly would not be permitted to rebut that argument by

explaining to the jury the many reasons why a potential maximum sentence would

be appropriate for this individual.     Those are arguments are appropriate for

sentencing, should this case get there – not trial. The United States moves in limine

to exclude them from trial.

      Respectfully submitted, this the 22nd day of April 2021.


                                       G. NORMAN ACKER, III
                                       Acting United States Attorney


                                   BY: /s/ Charity L. Wilson
                                      CHARITY L. WILSON
                                      Assistant United States Attorney
                                      Criminal Division
                                      300 North 3rd Street, Suite 120
                                      Wilmington, NC 28401
                                      Telephone: (910) 769-1228
                                      Fax: (910) 399-6423
                                      charity.wilson@usdoj.gov
                                      N.C. State Bar No. 31584




         Case 5:19-cr-00004-BO Document 87 Filed 04/22/21 Page 6 of 7
                             CERTIFICATE OF SERVICE

      This is to certify that I have this the 22nd day of April, served a copy of the

foregoing Third Motion in Limine upon the counsel for the defendant in this action

by electronically filing the foregoing with the Clerk of court, using CM/ECF system

which will send notification of such filing to:


Katherine Shea
Federal Public Defender
Attorney for Defendant


                                         BY: /s/ Charity L. Wilson
                                         CHARITY L. WILSON
                                         Assistant United States Attorney
                                         Criminal Division
                                         300 North 3rd Street, Suite 120
                                         Wilmington, NC 28401
                                         Telephone: (910) 769-1228
                                         Fax: (910) 399-6423
                                         charity.wilson@usdoj.gov
                                         N.C. State Bar No. 31584




         Case 5:19-cr-00004-BO Document 87 Filed 04/22/21 Page 7 of 7
